Citation Nr: 0503179	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-13 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to basic eligibility for nonservice connected 
pension.

ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1962 to June 
1963.

This appeal arises from a November 2001 rating decision by 
the North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which denied the veteran's 
claim for nonservice connected pension benefits.




REMAND


This case must be remanded for due process reasons.  In an 
August 2002 Substantive Appeal, the veteran indicated that he 
wanted a BVA hearing in Washington, D.C.  The hearing was 
scheduled, but in a letter dated October 2002, the veteran 
cancelled his request because he was unable to travel.   He 
asked that a representative be appointed and attend the 
hearing in his place.  In a remand dated November 2003, the 
Board determined that the veteran had not waived his right to 
a hearing and was entitled to have one rescheduled.  As a 
result, the veteran was scheduled for a videoconference 
hearing.  The hearing was held and recorded on audiocassette 
in July 2004.  Unfortunately, the recording of the hearing 
was inaudible and a transcript could not be produced.  In 
December 2004, the veteran was asked whether he still wanted 
a hearing.  The veteran notified the Board that he wished to 
appear personally in a Travel Board hearing.  The appellant 
has a right to such a hearing.  38 C.F.R. § 3.103(c)(2004).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for the following action:

The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing in accordance with 38 
C.F.R. § 3.103(c).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



